Citation Nr: 0843440	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-03 150	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for disability manifested 
by impaired vestibular function.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 

INTRODUCTION

The veteran had active military service from November 1966 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 2004 and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah and RO in Seattle, 
Washington, respectively. 

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in July 2007.  A transcript of the hearing 
is of record.


FINDING OF FACT

The veteran does not have impairment of vestibular function 
that is related to his active military service.


CONCLUSION OF LAW

The veteran does not have a disability manifested by impaired 
vestibular function that is the result of disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2004 and January 2005, well before the AOJ's initial 
adjudication of the claim.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, while the notifications did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Board notes that the 
veteran was apprised of these criteria in correspondence 
dated in March 2006.  The RO also provided a statement of the 
case (SOC) and two supplemental statements of the case (SSOC) 
reporting the results of its reviews of the issues on appeal 
and the text of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), post-service medical records, 
and secured examinations in furtherance of his claim.  VA has 
no duty to inform or assist that was unmet.

The veteran contends that he has impairment of vestibular 
function manifested by dizziness, nausea, hearing loss, and 
fatigue.  The veteran's entrance examination shows that he 
had high frequency sensorineural hearing loss.  The veteran's 
SMRs show that he contracted rubella in January 1967.  They 
also show a diagnosis of tinnitus beginning in September 
1967.  Entries dated in July and September 1968 show that the 
veteran was prescribed over-the-counter decongestants.  An 
ENT evaluation dated in September 1968 diagnosed the veteran 
with tinnitus and contained a notation to rule out 
sensorineural damage.

The record contains numerous VA treatment records dated from 
October 1988 to June 2006, and private medical records dated 
from December 1983 to November 1993.  Many of the records 
document the veteran's subjective complaints of dizziness, 
nausea, and fatigue.  The records also document the veteran's 
high frequency sensorineural hearing loss.  

The veteran has been afforded several VA examinations in 
connection with his claim.  

A VA medical record dated in May 2001 indicates that the 
veteran reported dizziness and a loss of balance that he had 
had for over 20 years, and pressure in his head for the past 
20 years.  The veteran was diagnosed with giddiness, 
dizziness, and increased pressure in the head of unknown 
origin.

At a VA neurology consultation conducted in June 2001, the 
veteran complained of episodic light-headedness since 1981.  
The veteran was diagnosed with light-headedness with etiology 
unclear.  It was noted that extensive neurologic, cardiac, 
and pulmonary workups over at least ten years had not 
revealed any abnormalities.

A VA examination dated in April 2003 (for a different claim) 
revealed that the veteran complained of gentamicin vestibular 
toxicity.  He reported that in 1983, he was treated for an 
injury with gentamicin, and that following such treatment, he 
developed high frequency hearing loss, dizziness, instability 
on his feet, and nausea.  The veteran reported that tests 
were done, and none revealed the etiology of his symptoms, or 
linked them to gentamicin use.  He also reported that he had 
dizziness after he was treated for rubella, but that it 
became worse after being treated with gentamicin in 1983.  
The examiner opined that any vestibular abnormality, which 
the veteran may have had, was not well documented in the 
records, but sounded legitimate. 

A VA examination conducted in April 2004 revealed that the 
veteran reported that he contacted rubella while in basic 
training.  He reported that at some point after the rubella, 
he noticed tinnitus, dizziness, and pressure in his head.  
The veteran reported that he has experienced persistent 
pressure in his head and chronic dizziness ever since.  The 
veteran also reported nausea.  The examiner noted that the 
veteran's medical history showed numerous tests, and that 
none of them determined the cause of the veteran's nausea and 
dizziness.  

After performing a physical examination, the veteran was 
diagnosed with bilateral high frequency sensorineural hearing 
loss and tinnitus.  The examiner noted that no diagnosis was 
possible for the veteran's claimed condition of dizziness.  
The examiner explained that dizziness was a complex and 
confusing symptom, and its many causes could not be ruled out 
in that evaluation.  The examiner noted that the veteran 
maintained that he had vestibular damage, but that that had 
never been identified.  The examiner also noted that the 
veteran's symptoms sounded less typical of pure vestibular 
problems.  The examiner concluded that he was unable to say 
whether the veteran's symptoms of dizziness, weakness, 
lethargy, wobbliness, queasiness, unsteadiness, etc, were 
related to an inner ear situation or to some other etiology.

In an addendum dated in July 2004, the examiner opined that 
the veteran's dizziness could be due to vestibular 
sensorineural damage, which could have been related to 
rubella.  

A VA neurology examination in December 2005 shows that the 
veteran reported his symptoms of high frequency hearing loss, 
dizziness, fatigue, and nausea with no vertigo.  The 
veteran's SMRs were not available for review, although the 
veteran reported having rubella, being diagnosed with 
tinnitus and hearing loss, and being treated for pressure in 
his head while in service.  The examiner noted that at a 
neurologic evaluation in 2001, the veteran reported that his 
symptoms first began in 1981.  The veteran was diagnosed with 
light-headedness of unknown etiology.  The examiner opined 
that it was less likely as not, or less than 50/50 
probability that the veteran's current light-headedness was 
the result of rubella infection or other injury.  

The examiner explained that the veteran's rubella infection 
was not temporally associated with his light-headedness, 
dizziness, or any nausea or hearing loss, and it was his 
opinion that it was not caused by the rubella in service.  
The examiner also explained that based on the evidence 
available for review, which included a neurology report, CPRS 
records, the veteran's history and timeline but with no 
claims file, it was his opinion that the veteran suffered 
from light-headedness possibly secondary to mild vestibular 
dysfunction, but reportedly with no evidence of that 
documented in service.  The examiner concluded that based on 
the information available for his review, he could not 
confirm that it occurred in service.  The examiner noted that 
the neurologist's history in 2001 clearly stated that the 
veteran's dizziness did not start until 1981, which was well 
after service.

The veteran was afforded another VA examination in March 
2006.  The veteran reported his medical history and his 
symptoms.  The veteran denied vertigo.  The examiner 
performed a physical examination.  The examiner noted that 
the veteran claimed to have a bilateral vestibular disorder 
that stemmed from his time in service.  The examiner noted 
that the objective functioning of the veteran's vestibular 
system was unknown.  He opined that it was possible that the 
veteran did not have a vestibular loss, and his symptoms were 
unrelated to the peripheral vestibular system as they were 
fairly nonspecific.  He also opined that it was possible that 
the veteran did have a bilateral vestibular loss, and 
therefore, did not have the more classic symptoms of vertigo, 
as usually seen with vestibular peripheral loss.  The 
examiner concluded that he was unable to make a judgment at 
that time as to whether the veteran had a bilateral 
vestibular disorder that was related to his time in service, 
as he was unsure if the veteran actually had bilateral 
vestibular problems. 

A VA medical record dated in June 2006 shows that the veteran 
was seen for follow-up for dizziness.  While the veteran 
complained of dizziness, it was noted that there was no 
objective findings of that.  It was noted that no opinion as 
to whether the veteran's symptom was related to service could 
be given because there was no objective way of documenting 
dizziness.  A neurologic evaluation was recommended.

A vestibular evaluation was done in June 2006.  The veteran 
complained of dizziness, tinnitus, high frequency hearing 
loss, fatigue, and nausea.  He reported that his symptoms had 
been occurring since 1967.  The examiner performed three 
diagnostic tests on the veteran.  The examiner concluded that 
the vestibular evaluation performed on the veteran revealed 
results consistent with normal peripheral vestibular 
function.  Only one abnormality was noted.  The examiner 
opined that the abnormality could be suggestive of a central 
pathology at the level of the brainstem and/or cerebellum.  
The examiner noted that there were no other findings from the 
vestibular evaluation that pointed to a central pathology.  
He concluded it may be well for the veteran to pursue 
vestibular rehabilitation.  While the veteran was 
subjectively dizzy, the examiner opined that there were 
virtually no findings to suggest a reason for that, at least 
not in the vestibular system.

The veteran testified at a hearing in July 2007.  He 
testified about contacting rubella in January 1967.  He also 
testified about dizziness and fatigue after he had rubella.  
The veteran reported that at the ENT evaluation in September 
1968, he was told that he had vestibular impairment, and that 
there was nothing that could be done for him.  The veteran 
explained that the lack of entries in his SMRs documenting 
his symptoms was because he had been told that nothing could 
be done to help him.  He testified that his symptoms 
continued after service, and increased in 1981.  He also 
testified about the various tests and treatment that he had 
undergone throughout the years.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of section 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

Here, there is no objective medical evidence of current 
impairment of vestibular function.  The Board notes that a 
vestibular evaluation in June 2006 revealed results 
consistent with normal peripheral vestibular function.  The 
Board acknowledges that the June 2006 testing revealed one 
abnormality that suggested a central pathology, but the 
examiner noted that there were no other findings that pointed 
to a central pathology.  The Board also acknowledges that the 
examiner opined that the veteran could benefit from 
vestibular rehabilitation, but the Board notes that the 
examiner opined that there were virtually no findings to 
suggest a reason for the veteran's subjective symptoms.  

The Board acknowledges that the April 2003 VA examiner opined 
that the veteran's complaints of vestibular abnormality 
sounded legitimate.  However, the examiner did not provide an 
objective diagnosis of an impaired vestibular function.  The 
Board also acknowledges that the April 2004 VA examiner, in 
the July 2004 addendum, opined that the veteran could have 
vestibular sensorineural damage.  However, the opinion is 
speculative and was not associated with any definite 
diagnosis.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(by using the term "could," without supporting clinical data 
or other rationale, doctor's opinion simply was too 
speculative to provide the degree of certainty required for 
medical opinion).  The opinion as to the veteran's symptoms 
is speculative and therefore, is not probative.  Likewise, 
the December 2005 VA examiner's opinion that the veteran's 
light-headedness was possibly secondary to mild vestibular 
dysfunction is also speculative and not probative.  Service 
connection may not be based on a resort to speculation or 
possibility, and medical opinions that are speculative, 
general, or inconclusive in nature cannot support a claim.  
See 38 C.F.R. § 3.102; Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Bostain v. 
West , 11 Vet. App. 124, 127 (1998).

The Board acknowledges that there are numerous medical 
records that document the veteran's reported symptoms.  
However, there is no objective evidence that the veteran's 
symptoms are in fact manifestations of impaired vestibular 
function.  With no definitive medical evidence of the claimed 
disability, the analysis ends, and service connection must be 
denied.  

The Board acknowledges the veteran's contention that he has 
impairment of vestibular function, manifested by dizziness, 
nausea, hearing loss, and fatigue, which is related to his 
military service.  However, there is no evidence of record 
showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to diagnosis or onset of any 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2008).  Consequently, the veteran's 
own assertions with respect to impairment of vestibular 
function manifested by dizziness, nausea, hearing loss, and 
fatigue have no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran does not have a diagnosed disability manifested by 
impaired vestibular function.


ORDER

Entitlement to service connection for disability manifested 
by impairment of vestibular function is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


